Exhibit 10.16

FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

     Kadant Inc.      ID: 52-1762325 Notice of Grant of Award    One Technology
Park Drive and Award Agreement    Westford, MA    01886

 

 

 

[Recipient name]   Award Number:    [##]       [Recipient address]   Plan:   
[##]         ID:    [##]      

 

 

Effective [Date], you have been granted an award of 15,000 restricted stock
units. These units are restricted until the vest date(s) shown below, at which
time you will receive shares of Kadant Inc. (the Company) common stock.

The current total value of the award is $[##].

The award will vest in increments on the date(s) shown.

 

Shares    Full Vest 1,250    [Date – End of First Quarter] 1,250    [Date – End
of Second Quarter] 1,250    [Date – End of Third Quarter] 1,250    [Date – End
of Fourth Quarter] 10,000    Upon a “Change in Control” as defined herein

 

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

 

    

 

Kadant Inc.      Date

 

    

 

[Recipient name]      Date

 

1



--------------------------------------------------------------------------------

KADANT INC.

AWARD AGREEMENT FOR

DIRECTOR RESTRICTED STOCK UNITS

(“Award Agreement”)

 

  1. Preamble. On the effective date shown on the first page of this Award
Agreement (“Award Date”), the Company granted to the Recipient restricted stock
units (“RSUs”) with respect to the number of shares of common stock of the
Company identified on the first page of this Award Agreement (“Award Shares”),
subject to the terms, conditions and restrictions set forth in this Award
Agreement and the provisions of the Company’s Amended and Restated Equity
Incentive Plan, as amended from time to time (“Plan”). The RSUs represent a
promise by the Company to deliver the Award Shares upon vesting. Any
consideration due to the Company on the issuance of Award Shares pursuant to
this Award Agreement will be deemed to have been satisfied by services rendered
by the Recipient to the Company during the vesting period.

 

  2. Restrictions on Transfer. Unless and until the Award Shares shall have
vested as provided in Section 3 below, the Recipient shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of, by operation of law or
otherwise, any RSUs, or any interest therein.

 

  3. Vesting Date. Subject to the terms, conditions and restrictions of this
Award Agreement, including the Forfeiture provisions described in Section 4
below, the Recipient shall vest in the RSUs in accordance with the schedule set
forth below (the “Vesting Date”), provided in each case that the Recipient is
then, and since the Award Date has continuously been, a member of the Board of
Directors of the Company. As soon as administratively practicable after the
Vesting Date, but in any event within the period ending on the later to occur of
the date that is 75 days from the end of the (i) Recipient’s tax year that
includes the Vesting Date, or (ii) the Company’s fiscal year that includes the
Vesting Date, the Company shall instruct its transfer agent to issue the Award
Shares in the name of the Recipient, subject to payment of all applicable
withholding taxes pursuant to Section 6 below.

Vesting Schedule for Restricted Stock Units Awarded:

 

# of Shares    Vesting Date 1,250    [Date – End of First Quarter] 1,250   
[Date – End of Second Quarter] 1,250    [Date – End of Third Quarter] 1,250   
[Date – End of Fourth Quarter] 10,000    Upon a “Change-in-Control” as defined
herein

In the event that the Recipient ceases to be a director of the Company prior to
the Vesting Dates set forth above for the RSUs for any reason other than a
“Change in Control”, then any RSUs that have not previously vested shall be
immediately forfeited and returned to the Company.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the RSUs that vest only upon a “Change in
Control” as set forth in the Vesting Schedule above (the “Change in Control
RSUs”) shall be deemed forfeited and returned to the Company if no “Change in
Control” has occurred or no “Business Combination” (as defined in Section 8.2(c)
of the Plan) has been approved by the Board of Directors of the Company during
the period beginning on the first day of the Company’s second quarter of fiscal
[Year] and ending on the last day of the Company’s first quarter of fiscal
[Year] (the “Change in Control Period”). In the event a “Business Combination”
that has been approved by the Board of Directors of the Company during the
Change in Control Period is subsequently terminated or otherwise not
consummated, the Change in Control RSUs shall be deemed forfeited and returned
to the Company on the date of such termination or other evidence of abandonment
of the Business Combination.

 

  4. Forfeiture.

 

  (a) Definitions. For purposes of this Award Agreement, “Forfeiture” shall mean
any forfeiture of RSUs pursuant to Section 4(b) below.

 

  (b) Termination of Service as a Director. In the event that the Recipient
ceases to be a director of the Company prior to the Vesting Dates set forth in
Section 3 above for any reason or no reason, with or without cause, then any of
the Recipient’s RSUs that have not previously vested shall be automatically and
immediately forfeited and returned to the Company.

 

  (c) Change in Control. In the event of a “Change in Control” that occurs prior
to the Vesting Date and on a date on which the Recipient is serving as a
director of the Company, and further, with respect to the Change in Control
RSUs, only as to a “Change in Control” that occurs during the Change in Control
Period, then 100% of the Recipient’s RSUs that have not previously been
forfeited shall become immediately vested and shall no longer be subject to the
Forfeiture provisions in this Section 4. A “Change in Control” shall have the
same meaning for the purposes of this Award Agreement as set forth in Section 8
of the Plan, as the same may be amended from time to time.

 

  5. No Stockholder Rights. Except as set forth in the Plan, neither the
Recipient nor any person claiming under or through the Recipient shall be, or
have any rights or privileges of, a stockholder of the Company in respect of the
Award Shares issuable pursuant to the RSUs until the Award Shares are issued in
the name of the Recipient.

 

  6. Withholding Taxes. The Company’s obligation to deliver Award Shares to the
Recipient upon the vesting of the RSUs shall be subject to the satisfaction of
all income tax (including federal, state, local and foreign taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
requirements of any applicable jurisdiction, based on minimum statutory
withholding rates for all tax purposes, including payroll and social security
taxes (“Withholding Taxes”). In order to satisfy all Withholding Taxes due in
connection with the award or vesting of the RSUs or the delivery of the Award
Shares, the Recipient hereby irrevocably agrees to the following actions by the
Company, at the Company’s sole election:

 

3



--------------------------------------------------------------------------------

  (a) The Company may sell, or arrange for the sale of, such number of the Award
Shares that the Recipient is entitled to receive on the Vesting Date, with no
further action by the Recipient, as is sufficient to generate net proceeds at
least equal to the value of the Withholding Taxes, and the Company shall retain
such net proceeds in satisfaction of such Withholding Taxes. The Company shall
remit to the Recipient in cash any portion of such net proceeds in excess of the
value of such Withholding Taxes.

 

  (b) The Company may retain such number of the Award Shares that the Recipient
is otherwise entitled to receive on the Vesting Date, with no further action by
the Recipient, by deducting and retaining from the number of Award Shares to
which the Recipient is entitled that number of Award Shares as is equal to the
value of the Withholding Taxes. The Recipient understands that the fair market
value of the surrendered Award Shares will be determined in accordance with the
Company’s Stock Option and Equity Award Grant and Exercise Procedures as then in
effect.

 

  (c) The Recipient hereby appoints each of the Chief Financial Officer, General
Counsel and the Secretary of the Company as his or her attorney in fact to sell
or transfer the Recipient’s Award Shares in accordance with this Section 6. The
Recipient agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale, transfer
or retention of Award Shares pursuant to this Section 6, including an
irrevocable order to sell shares authorizing a brokerage firm selected by the
Company to sell the Recipient’s Award Shares.

 

  7. No Compensation Deferral. Neither the Plan nor this Award Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A”) of the U.S. Internal Revenue Code of
1986, as amended. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Award Agreement to ensure that no awards (including,
without limitation, the RSUs) become subject to the requirements of
Section 409A.

 

  8. Administration. The Compensation Committee of the Company’s Board of
Directors or other committee designated in the Plan, shall have the authority to
manage and control the operation and administration of this Award Agreement. Any
interpretation of the Award Agreement by any of the entities specified in the
preceding sentence and any decision made by any of them with respect to the
Award Agreement is final and binding.

 

  9. Plan Definitions. Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, a copy of which has already been provided to the Recipient.

 

  10. Recipient’s Undertakings. In signing this Award Agreement and accepting
the RSU, the Recipient acknowledges that:

 

  (a)

The Plan and this Award were established voluntarily by the Company, each is
discretionary in nature, and each may be modified, amended, suspended or
terminated by

 

4



--------------------------------------------------------------------------------

 

the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;

 

  (b) The grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past or future;

 

  (c) All decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of the Company;

 

  (d) The Recipient’s participation in the Plan and receipt and acceptance of
the Award is voluntary;

 

  (e) RSUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Recipient’s
employer, and RSUs are outside the scope of the Recipient’s employment contract,
if any;

 

  (f) RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company;

 

  (g) The future value of the underlying Award Shares is unknown and cannot be
predicted with certainty;

 

  (h) The value of the Award Shares underlying the RSUs may increase or decrease
in value during the period from the Award Date to the Vesting Date;

 

  (i) In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Award Shares received upon vesting of RSUs resulting from
termination of the Recipient’s service as a director by the Company (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Recipient irrevocably releases the Company from any such claim that may arise;
and if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Award Agreement,
the Recipient shall be deemed irrevocably to have waived his or her entitlement
to pursue such claim; and

 

  (j)

Further, if the Recipient ceases to be a director of the Company (whether or not
in breach of local labor laws), the Recipient’s right to receive RSUs and vest
under the Award Agreement or Plan, if any, will terminate effective as of the
date that the Recipient is no longer a director of the Company and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); and the Compensation Committee of the

 

5



--------------------------------------------------------------------------------

 

Company’s Board of Directors shall have the exclusive discretion to determine
when the Recipient is no a director for purposes of this Award Agreement and the
Plan.

 

  11. Data Privacy Notice and Consent. The Recipient hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this paragraph, by and
among, as applicable, the Company and its subsidiaries and affiliates for, among
other purposes, implementing, administering and managing the Recipient’s
participation in the Plan. The Recipient understands that the Company and its
subsidiaries hold or will hold certain personal information about the Recipient,
including the Recipient’s name, home address and telephone number, date of
birth, social security number or identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all options
or awards or any other interests in shares awarded, canceled, exercised, vested,
unvested or outstanding in the Recipient’s name, for the purposes of managing
and administering the Plan (“Data”). The Recipient further understands that the
Company and its subsidiaries will transfer Data amongst themselves as necessary
for employment purposes, including implementation, administration and management
of the Recipient’s participation in the Plan, and that the Company and any of
its subsidiaries may each further transfer Data to a broker or other stock plan
service provider or other third parties assisting the Company with the
processing of Data. The Recipient understands that these third parties may be
located in the United States, and that the third party’s country may have
different data privacy laws and protections than in the Recipient’s country. The
Recipient authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described in this Section,
including any requisite transfer to a broker or other stock plan service
provider or other third party as may be required for the administration of the
Plan and the subsequent holding of Award Shares on the Recipient’s behalf. The
Recipient understands that he or she may, at any time, request access to the
Data, request any necessary amendments to it or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Company’s Stock
Option Manager at the Company’s headquarters address. The Recipient understands,
however, that withdrawal of consent may affect the Recipient’s ability to
participate in or realize the benefits of the Plan and this Award Agreement. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Recipient understands that he or she may contact the Company’s
Stock Option Manager.

 

  12. Miscellaneous.

 

  (a) No Rights to Employment. The Recipient acknowledges and agrees that the
vesting of the RSUs pursuant to this Award Agreement is earned only in
accordance with the terms hereof. The Recipient further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a director for the vesting period, for any period, or at all.

 

  (b)

Unfunded Rights. The right of the Recipient to receive Award Shares pursuant to
this Award Agreement is an unfunded and unsecured obligation of the Company. The

 

6



--------------------------------------------------------------------------------

 

Receipient shall have no rights under this Award Agreement other than those of
an unsecured general creditor of the Company.

 

  (c) Severability. The invalidity or unenforceability of any provision of this
Award Agreement shall not affect the validity or enforceability of any other
provision of this Award Agreement, and each other provision of this Award
Agreement shall be severable and enforceable to the extent permitted by law.

 

  (d) Waiver. Any provision for the benefit of the Company contained in this
Award Agreement may be waived, either generally or in any particular instance,
by the Compensation Committee of the Board of Directors of the Company.

 

  (e) Binding Effect. This Award Agreement shall be binding upon and inure to
the benefit of the Company and the Recipient and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in this Award Agreement.

 

  (f) Language. The English version of this Award Agreement, the Plan and any
other document delivered pursuant to either the Award Agreement or the Plan,
will control over any translated version of any such document in the event such
translated version is different from the English version.

 

  (g) Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement between the parties, and supercedes all prior agreements and
understandings, relating to the subject matter of this Award Agreement.

 

  (h) Governing Law. This Award Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

 

  (i) Amendment. This Award Agreement may be amended only by written agreement
between the Recipient and the Company, without the consent of any other person.

 

7